Citation Nr: 0839268	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, Montgomery GI Bill (MGIB) 
for on-the-job training from October 2003 to April 2004. 


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to June 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim for educational 
assistance under the MGIB for on-the-job training.  The 
veteran filed a timely appeal to the Board.  

In his May 2007 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  A July 2007 letter informed him that 
his hearing was scheduled for August 2007.  The record 
reflects that the veteran failed to report for this hearing.  
As such, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).  

As a final preliminary matter, the Board notes that, in his 
May 2007 substantive appeal, the veteran asserted that his 
training began on January 18, 2005.  While, as noted above, 
the RO denied entitlement to educational assistance benefits 
for on-the-job training from October 2003 to April 2004, the 
claim for educational assistance benefits for a period of 
training commencing on January 18, 2005 has not been 
adjudicated.  As such, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran participated in an on-the-job training 
program as a correctional officer at the North Carolina 
Department of Correction from October 20, 2003 to April 20, 
2004. 

2.  The veteran filed an online application for educational 
assistance benefits on January 22, 2005, and, in February 
2005, was issued a conditional certificate of eligibility 
under the MGIB.  This award was conditional on VA receiving 
the veteran's signature.  

3.  The record reflects that the veteran submitted his signed 
claim for educational assistance benefits on May 15, 2006, 
more than one year after the February 2005 request for his 
signature, and more than one year after the date of the on-
the-job training at issue.  


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for on-the-
job training from October 2003 to April 2004, have not been 
met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.1029, 
21.7131 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the award of 
educational assistance benefits.  Because the law and not the 
evidence is dispositive in the instant case, there is no 
reasonable possibility that any further notice or assistance 
would aid the veteran in substantiating his claim.  As such, 
any deficiencies of VCAA notice or assistance are rendered 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  


II.  Analysis

The record reflects that, on January 22, 2005, the veteran 
filed an online application for educational assistance 
benefits.  In the application, the veteran reported that he 
had training at the North Carolina Department of Corrections 
from October 20, 2004 to January 20, 2005.  

In response to this application, the RO sent the veteran a 
conditional certificate of eligibility.  There is no date on 
the copy of this letter in the claims file, however, review 
of the record reflects that the letter was sent in February 
2005.  The RO informed the veteran that he qualified for 
benefits under the MGIB, but that, if he wanted a formal 
decision, he should sign and return the letter.  In this 
regard, the RO clarified that the certificate of eligibility 
was conditional on receiving the veteran's signature, as, 
when he submitted his online application he was asked to 
print, sign, and send a copy of the application to the RO.  

The veteran subsequently submitted a signed copy of his claim 
submitted on January 22, 2005.  While the date of receipt 
stamped on the claim is illegible, review of other records in 
the claims file indicates that it was received on May 15, 
2006.  Along with the signed claim, the veteran submitted a 
VA Form 22-1999 (Enrollment Certification) reflecting that he 
participated in an apprenticeship program as a correctional 
officer from October 20, 2003 to April 20, 2004.  In the 
remarks section on this form he stated, "See attached 
memo."  A May 2006 memorandum from the North Carolina 
Department of Corrections indicated the hours the veteran 
worked in the apprenticeship program from October 20, 2003 to 
April 20, 2004.  In addition, the veteran submitted a copy of 
his apprenticeship agreement, signed by the apprenticeship 
consultant in March 2006, reflecting that the date of 
training began on October 20, 2003, with an expected 
completion date of April 20, 2004.  

Under 38 C.F.R. § 21.7131(a)(1), when an eligible veteran or 
service member enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows: (i) If 
the award is the first award of educational assistance for 
the program of education the servicemember is pursuing, the 
commencing date of the award of educational assistance is the 
latest of: (A) The date the educational institution certifies 
under paragraph (b) or (c) of this section; (B) One year 
before the date of claim as determined by § 21.1029(b); (C) 
The effective date of the approval of the course; or (D) One 
year before the date VA receives approval notice.  38 C.F.R. 
§ 21.7131(a)(1). 
 
Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by § 21.1033, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

A claim is an "abandoned claim" if:  (1) in connection with 
a formal claim, VA requests that the claimant furnish 
additional evidence and the claimant-(i) Does not furnish 
that evidence within one year of the date of the request; and 
(ii) Does not show good cause why the evidence could not have 
been submitted within one year of the date of the request.  
38 C.F.R. § 21.1029(a).  

A claim is a "formal claim" when the claimant (or his or 
her authorized representative) file the claim with VA and-
(1) The claim is a claim for-(i) Educational assistance; 
(ii) An increase in educational assistance; or (iii) An 
extension of the eligibility period for receiving educational 
assistance; and (2) If there is a form (either paper or 
electronic) prescribed under this part, the claim is filed on 
that form.  38 C.F.R. § 21.1029(d).  

When VA requests evidence in connection with a claim, and the 
claimant submitted the evidence to VA after having abandoned 
the claim, the claimant's submission of the evidence is an 
informal claim.  38 C.F.R. § 21.1029(e)(3).  

Despite the dates of training reported by the veteran in his 
claim submitted online, the record reflects that the veteran 
participated in on-the-job training in an apprenticeship 
program as a correctional officer at the North Carolina 
Department of Correction, from October 20, 2003 to April 20, 
2004.  While the veteran's claim was submitted online in 
January 2005, the record reflects that he did not submit the 
signed signature page until May 15, 2006, despite the fact 
that the RO requested such signature in February 2005.  
[Parenthetically, the Board notes that the conditional 
certificate of eligibility was sent to the address provided 
by the veteran in his online application.  While the December 
2006 NOD includes a new address, the veteran indicated that 
he received the September 2006 RO decision, which was sent to 
the same address as the conditional certificate of 
eligibility.  In any event, the veteran has a duty to keep VA 
apprised of his address.  Jones (Raymond) v. West, 12 Vet. 
App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(describing duty of veteran to keep VA apprised of his 
whereabouts).]

Because the requested signature page was not submitted within 
one year of February 2005, the January 2005 claim was 
abandoned.  38 C.F.R. § 21.1029(a)(1).  As such, the signed 
copy of the January 2005 claim submitted in May 2006 is a new 
formal claim.  However, the on-the-job training at issue 
occurred more than one year prior to the date of the 
veteran's claim which was received on May 15, 2006.  As set 
forth above, the veteran is not entitled to payment for 
training pursued more than one year prior to the date of his 
application.  Based on the foregoing, the Board finds that 
the veteran is not entitled to educational assistance 
benefits for the apprenticeship from October 20, 2003 to 
April 20, 2004.  See 38 C.F.R. § 21.7131(a). 

The Board has considered the veteran's arguments, raised in 
his December 2006 notice of disagreement (NOD) and May 2007 
substantive appeal.  In this regard, in his NOD, the veteran 
asserted that he had called the VA Office Education Case 
Manager several times, and was informed that VA had his claim 
and if any other information was needed, he would be 
contacted.  He indicated that he spoke to three different 
caseworkers regarding his claim, and one informed him that he 
needed a signature with his claim, which was probably the 
reason for delay.  The veteran stated that he faxed his 
signature to the VA office on December 7, 2004 (presumably, 
2005, as the initial online claim was filed in January 2005), 
but, when he contacted VA to confirm that his fax had been 
received, he was told it did not come directly to that 
department, but would be retrieved later.  He stated that, 
after another month, he faxed his signature again.  He argued 
that if he had been informed earlier that a signature was 
required for the application he filed online, he would have 
received educational assistance benefits.  

In his substantive appeal, the veteran reiterated that, after 
filing his claim, he had called VA several times and been 
assured that everything was alright, until he spoke to one 
representative who informed him that his application needed a 
signature.  The veteran indicated that he informed this 
representative that he had filed his form online and signed 
another sheet with his training coordinator.  

In regard to the veteran's reports that he was reassured his 
claim was fine, and, had he been informed earlier by VA that 
a signature was necessary, he would have been granted 
benefits, the Board notes that the Supreme Court has 
specifically held that payments of money from the Federal 
Treasury are limited to those authorized by statute, and that 
faulty advice from a Federal employee cannot serve as the 
basis for an award of benefits absent a statute authorizing 
such payment.  Office of Personnel Management v. Richmond, 
110 S. Ct. 2465 (1990).  

With respect to the assertions that the veteran filed his 
form online and signed a sheet with his training coordinator, 
and that he faxed a copy of his signed claim to the RO in 
December 2005, there is simply no indication that a signed 
claim for educational assistance benefits was received at the 
RO until May 15, 2006, despite the fact that, in the February 
2005 conditional certificate of eligibility, the RO requested 
the veteran's signature.  This request for a signature was 
not returned as undeliverable.  

While the Board sympathizes with the veteran's contentions, 
the Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant 
educational assistance benefits for his on-the-job training 
that took place more than one year prior to May 15, 2006.  
Therefore, the Board finds that the claim for educational 
assistance benefits for on-the-job training from October 2003 
to April 2004 must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law). 


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, Montgomery GI Bill (MGIB) 
for an apprenticeship from October 2003 to April 2004 is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


